NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                              _______________________

                                    No. 20-3160
                              _______________________

                            SHARON EVETTE GILBERT,
                                    Appellant

                                           v.

                       COMMISSIONER SOCIAL SECURITY
                          _______________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                           District Court No. 2-19-cv-01392
                     District Judge: The Honorable Alan N. Bloch
                            __________________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                  April 27, 2021

           Before: SMITH, Chief Judge, PHIPPS, and ROTH, Circuit Judges

                                (Filed October 14, 2021)

                            __________________________

                                     OPINION*
                            __________________________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SMITH, Chief Judge.

       Sharon Evette Gilbert appeals from an order of the District Court affirming the

Commissioner of Social Security’s final decision denying her application for supplemental

security income benefits (SSI) under Title XVI of the Social Security Act. See 42 U.S.C.

§§ 1381-1383. For the reasons set forth below, we will affirm the District Court’s order.1

       Gilbert alleged disability based on bilateral degenerative joint disease of the hips,

bipolar disorder, and polysubstance abuse. The Administrative Law Judge (ALJ), applying

the five-step sequential analysis set forth in 20 C.F.R. § 416.920, found that Gilbert was

not disabled because she was able to perform other work existing in the national economy.

Gilbert sought judicial review in the District Court, which concluded that the ALJ’s

decision was supported by substantial evidence. Gilbert appealed, asserting the same

arguments that she pressed in the District Court, i.e., that the ALJ erred at steps three and

five of the sequential analysis.




1
  The District Court exercised jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3). We
have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). “Like the District Court,
we must uphold a final agency determination unless we find that it is not supported by
substantial evidence in the record.” Rutherford v. Barnhart, 399 F.3d 546, 552 (3d Cir.
2005) (citing 42 U.S.C. § 405(g); Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir. 1999)).
Under this standard, “a court looks to an existing administrative record and asks whether
it contains ‘sufficien[t] evidence’ to support the agency’s factual determinations.” Biestek
v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation omitted). As the Supreme Court noted
in Biestek, “the threshold for such evidentiary sufficiency is not high,” “and means only—
such relevant evidence as a reasonable mind might accept as adequate to support a
conclusion.” Id. (internal quotation marks and citation omitted). We review the
Commissioner’s legal conclusions de novo. See Chandler v. Comm’r of Soc. Sec., 667
F.3d 356, 359 (3d Cir. 2011).
                                             2
         Step three in the sequential analysis considers whether an applicant’s medical

impairment meets or equals the criteria of one of the listed impairments in Appendix 1 of

the regulations,2 as well as satisfying the duration requirement. 20 C.F.R.

§§ 416.920(a)(4)(iii), 416.905(a) (specifying that the impairment “has lasted or can be

expected to last for a continuous period of not less than 12 months”). If an applicant

satisfies the criteria of a listed impairment, then she is found to be “per se disabled and no

further analysis is necessary.” Burnett v. Comm’r of Soc. Sec., 220 F.3d 112, 119 (3d Cir.

2000); 20 C.F.R. § 416.920(a)(4)(iii). Gilbert contends that the ALJ erred at step three by

finding that her bilateral degenerative hip disease did not satisfy the criteria listed in

§ 1.02A for major dysfunction of a joint, and that her mental impairments failed to satisfy

the criteria listed in § 12.04 for depressive, bipolar and related disorders. See 20 C.F.R.

Part 404, Subpart P, Appendix 1, §§ 1.02A and 12.04. We are not persuaded.

         Our review of the administrative record shows that there is substantial evidence to

support the ALJ’s finding that Gilbert’s impairments do not satisfy the criteria for the listed

impairments. Gilbert provides no evidence establishing that her hip impairment required

the use of a hand-held assistive device that limited the functioning of both arms for more

than a month following her May 7, 2018 surgery. See 20 C.F.R. Part 404, Subpart P,

Appendix 1, § 1.02A (incorporating § 1.00B2b). Without such evidence, Gilbert is not per

se disabled under listing § 1.02A. And Gilbert’s most recent mental health records




2
    See 20 C.F.R. Part 404, Subpart P, Appendix 1.
                                              3
establish that the limitations she has are not of the severity needed to meet or equal listing

§ 12.04.

       At step five, the ALJ found that Gilbert was not disabled because she had the

residual functional capacity to perform other work in the national economy, specifically

the full range of sedentary unskilled work. Gilbert challenges this finding, arguing that the

ALJ erred by failing to ask the vocational expert, who appeared at the hearing, any

hypotheticals pertaining to her ability to perform other work in the national economy. In

addition, Gilbert asserts that the ALJ failed to incorporate all of the limitations arising from

her hip condition, specifically citing her testimony concerning her need for a cane, surgery

on the right hip, pain, and an inability to sit and stand. And she refers generally to four

marked limitations noted in an earlier mental health assessment.

       This argument lacks merit. Gilbert’s reliance upon four marked limitations in her

mental health assessment is misplaced in light of her subsequent improvement as

documented by the mental health assessments performed in July 2018. With regard to her

physical limitations, we conclude that the ALJ permissibly discounted Gilbert’s testimony

concerning her physical limitations. The ALJ appropriately explained that she did not fully

credit Gilbert’s statements about the intensity, persistence and limiting effects of her

bilateral hip impairment given their inconsistency with the medical evidence of record. See

20 C.F.R. § 416.929(c); Plummer, 186 F.3d at 429 (“The ALJ must consider all the

evidence and give some reason for discounting the evidence she rejects.”). Because the




                                               4
Grid Rules3 were applicable, Sykes v. Apfel, 228 F.3d 259, 269 (3d Cir. 2000), the ALJ

permissibly determined that there was no need to pose any hypotheticals to the vocational

expert.

          In sum, we conclude that there is substantial evidence to support the ALJ’s decision

that Gilbert is not disabled. We will affirm the District Court’s order.




3
    See 20 C.F.R. Part 404, Subpart P, Appendix 2, § 200.00(e)(2).
                                               5